Exhibit 10.1

EXECUTION VERSION

AGREEMENT AND RELEASE

This AGREEMENT AND RELEASE, dated as of June 26, 2015 (this “Agreement”), is
entered into by and among USF Holding Corp., a Delaware corporation (the
“Company”), Sysco Corporation, a Delaware corporation (“Parent”), Scorpion
Corporation I, Inc., a Delaware corporation (“Merger Sub One”) and Scorpion
Company II, LLC, a Delaware liability limited company (“Merger Sub Two” and,
together with Merger Sub One, the “Merger Subs”). Each of the foregoing are
collectively referred to herein as the “Parties” and each individually as a
“Party.” Capitalized terms used but not defined in this Agreement shall have the
respective meanings given to them in the Merger Agreement (as defined below).

RECITALS

A. WHEREAS, on December 8, 2013, Parent, Merger Sub One, Merger Sub Two and the
Company entered into an Agreement and Plan of Merger (the “Merger Agreement”),
providing for the merger of Merger Sub One with and into the Company (the
“Initial Merger”), with the Company continuing as a surviving corporation and a
wholly owned subsidiary of Parent, followed by the merger of the Company with
and into Merger Sub Two (together with the Initial Merger, the “Mergers”), with
Merger Sub Two continuing as the surviving entity and a wholly owned subsidiary
of Parent.

B. WHEREAS, Section 8.1(a) of the Merger Agreement provides that the Merger
Agreement may be terminated with the mutual written consent of the parties
thereto.

C. WHEREAS, the parties to the Merger Agreement have determined that they desire
to terminate the Merger Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, the
Parties hereto hereby agree as follows:

AGREEMENT

1. Termination of Merger Agreement; Reverse Termination Fee. The Parties hereby
mutually agree in accordance with Section 8.1(a) of the Merger Agreement that,
immediately upon execution of this Agreement, the Merger Agreement, other than
the provisions of (i) Section 8.3, and the provisions referenced therein that
survive termination, (ii) the second sentence of Section 5.14 and (iii) the
first sentence of Section 5.15(i), all of which shall survive the termination of
the Merger Agreement hereby, is terminated and shall be of no further force or
effect. For the avoidance of doubt, the Confidentiality Agreement and the
confidentiality and joint defense agreement between Parent and the Company shall
continue to remain in full force and effect in accordance with their respective
terms.

2. Reverse Termination Fee. In connection with the termination of the Merger
Agreement, Parent hereby agrees to pay, or cause to be paid, the Reverse
Termination Fee to the Company at such times and to such accounts as specified
in Exhibit A hereto.



--------------------------------------------------------------------------------

3. Mutual Releases; Covenants Not to Sue.

(a) Parent and the Merger Subs, for and on behalf of themselves and the Sysco
Related Parties (as defined below), do hereby unequivocally release and
discharge, and hold harmless, the Company and any of its former and current
subsidiaries, equity holders, controlling persons, directors, officers,
employees, agents, Affiliates, members, managers, general or limited partners or
assignees or any former or current stockholder, controlling person, director,
managing director, officer, employee, general or limited partner, member,
manager, family member, spouse, heir, trust, trustee, executor, estate,
administrator, beneficiary, foundation, fiduciary, partnership, joint venture,
member firm, limited liability company, corporation, parent, division,
associated entity, principal, predecessor, predecessor-in-interest, successor,
successor-in-interest, advisor, consultant, banker, entity providing any
fairness opinion, underwriter, broker, dealer, lender, attorney, representative,
accountant, insurer, co-insurer, reinsurer, associate agent or assignee of any
of the foregoing (collectively, the “Company Related Parties”), from any and all
past, present, direct, indirect, individual, class, representative, and
derivative liabilities, actions, potential actions, causes of action, rights,
losses, obligations, duties, costs, expenses, interest, penalties, sanctions,
decrees, matters, cases, claims, suits, debts, dues, sums of money, attorney’s
fees, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, injuries, harms,
damages, judgments, remedies, extents, executions, demands, liens and damages of
every kind and nature, in law, equity or otherwise, asserted or that could have
been asserted, under federal, state, local, foreign, regulatory, statutory, or
common law or rule (including but not limited to any claims under federal
securities laws or state disclosure law or any claims that could be asserted
derivatively on behalf of the Parent), known or unknown, suspected or
unsuspected, foreseen or unforeseen, anticipated or unanticipated, disclosed or
undisclosed, accrued or unaccrued, apparent or not apparent, foreseen or
unforeseen, matured or not matured, liquidated or not liquidated, fixed or
contingent, whether or not concealed or hidden, from the beginning of time until
the date of execution of this Agreement, that in any way arises from or out of,
are based upon, or are in connection with or relate in any way to or involve,
directly or indirectly, any of the actions, transactions, occurrences,
statements, representations, misrepresentations, omissions, allegations, facts,
practices, events, claims or any other matters, things or causes whatsoever, or
any series thereof, that were, could have been, or in the future can or might be
alleged, asserted, set forth, claimed, embraced, involved, or referred to in, or
related to, directly or indirectly: (i) the Merger Agreement, the Stockholders
Agreement and the Voting Agreement and the other agreements and documents
contemplated hereby or thereby (collectively, the “Transaction Documents”),
(ii) any breach, non-performance, action or failure to act under the Transaction
Documents, (iii) the proposed Mergers, including the events leading to the
abandonment of the Mergers and the termination of the Merger Agreement or any
other Transaction Documents, (iv) any deliberations or negotiations in
connection with the proposed Mergers, (v) the consideration to be received by
the Company’s stockholders in connection with the proposed Mergers, and (vi) any
SEC filings, public filings, periodic reports, press releases, proxy statements
or other statements issued, made available or filed relating, directly or
indirectly, to the proposed Mergers, including, without limitation, claims under
any and all federal securities laws (including those within the exclusive
jurisdiction of the federal courts) (collectively, the “Parent Released
Claims”); provided, however, that no Party shall be released from any breach,
non-performance, action or failure to act under this Agreement or otherwise
occurring on or after the date hereof.

 

2



--------------------------------------------------------------------------------

(b) The Company, for and on behalf of itself and the Company Related Parties,
does hereby unequivocally release and discharge, and hold harmless, Parent, the
Merger Subs and any of their respective subsidiaries, former and current equity
holders, controlling persons, directors, officers, employees, agents,
Affiliates, members, managers, managing directors, general or limited partners
or assignees or financing sources or any former or current stockholder,
controlling person, director, managing director, officer, employee, general or
limited partner, member, manager, family member, spouse, heir, trust, trustee,
executor, estate, administrator, beneficiary, foundation, fiduciary,
partnership, joint venture, member firm, limited liability company, corporation,
parent, subsidiary, division, associated entity, principal, predecessor,
predecessor-in-interest, successor, successor-in-interest, advisor, consultant,
banker, entity providing any fairness opinion, underwriter, broker, dealer,
lender, attorney, representative, accountant, insurer, co-insurer, reinsurer,
associate, agent or assignee of any of the foregoing (collectively, the “Sysco
Related Parties” and, together with the Company Related Parties, the “Related
Parties”), from any and all past, present, direct, indirect, individual, class,
representative, and derivative liabilities, actions, potential actions, causes
of action, rights, losses, obligations, duties, costs, expenses, interest,
penalties, sanctions, decrees, matters, cases, claims, suits, debts, dues, sums
of money, attorney’s fees, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, injuries, harms, damages, judgments, remedies, extents, executions,
demands, liens and damages of every kind and nature, in law, equity or
otherwise, asserted or that could have been asserted, under federal, state,
local, foreign, regulatory, statutory, or common law or rule (including but not
limited to any claims under federal securities laws or state disclosure law or
any claims that could be asserted derivatively on behalf of the Company), known
or unknown, suspected or unsuspected, foreseen or unforeseen, anticipated or
unanticipated, disclosed or undisclosed, accrued or unaccrued, apparent or not
apparent, foreseen or unforeseen, matured or not matured, liquidated or not
liquidated, fixed or contingent, whether or not concealed or hidden, from the
beginning of time until the date of execution of this Agreement, that in any way
arises from or out of, are based upon, or are in connection with or relate in
any way to or involve, directly or indirectly, any of the actions, transactions,
occurrences, statements, representations, misrepresentations, omissions,
allegations, facts, practices, events, claims or any other matters, things or
causes whatsoever, or any series thereof, that were, could have been, or in the
future can or might be alleged, asserted, set forth, claimed, embraced,
involved, or referred to in, or related to, directly or indirectly (i) the
Transaction Documents, (ii) any breach, non-performance, action or failure to
act under the Transaction Documents, (iii) the proposed Mergers, including the
events leading to the abandonment of the Mergers and the termination of the
Merger Agreement or any other Transaction Documents, (iv) any deliberations or
negotiations in connection with the proposed Mergers, (v) the consideration to
be received by the Company’s stockholders in connection with the proposed
Mergers, and (vi) any SEC filings, public filings, periodic reports, press
releases, proxy statements or other statements issued, made available or filed
relating, directly or indirectly, to the proposed Mergers, including, without
limitation, claims under any and all federal securities laws (including those
within the exclusive jurisdiction of the federal courts) (collectively, the
“Company Released Claims” and, together with the Parent Released Claims, the
“Released Claims”); provided, however, that no Party shall be released from any
breach, non-performance, action or failure to act under this Agreement or
otherwise occurring on or after the date hereof.

 

3



--------------------------------------------------------------------------------

(c) It is understood and agreed that, except as provided in the provisos to
Section 3(a) and Section 3(b), the preceding paragraphs are a full and final
release covering all known as well as unknown or unanticipated debts, claims or
damages of each of the Parties and their respective Related Parties relating to
or arising out of the Transaction Documents. Therefore, each of the Parties
expressly waives any rights it may have under any statute or common law
principle under which a general release does not extend to claims which such
Party does not know or suspect to exist in its favor at the time of executing
the release, which if known by such Party must have affected such Party’s
settlement with the other, including, without limitation, Section 1542 of the
California Civil Code, which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

In connection with such waiver and relinquishment, the Parties acknowledge that
they or their attorneys or agents may hereafter discover claims or facts in
addition to or different from those which they now know or believe to exist with
respect to the Released Claims, but that it is their intention hereby fully,
finally and forever to settle and release all of the Released Claims. In
furtherance of this intention, the releases herein given shall be and remain in
effect as full and complete mutual releases with regard to the Released Claims
notwithstanding the discovery or existence of any such additional or different
claim or fact.

(d) Except as provided in the provisos to Section 3(a) and Section 3(b), and
except as required by applicable Law or the rules or regulations of any
Governmental Authority, any self-regulatory authority or by the order of any
court of competent jurisdiction, each Party, on behalf of itself and its
respective Related Parties, hereby covenants to each other Party and their
respective Related Parties not to, with respect to any Released Claim, directly
or indirectly encourage or solicit or voluntarily assist or participate in any
way in the investigation, filing, reporting or prosecution by such Party or its
Related Parties or any third party of a suit, arbitration, mediation, or claim
(including a third-party or derivative claim) against any other Party and/or its
Related Parties relating to any Released Claim. The covenants contained in this
Section 3 shall survive this Agreement indefinitely regardless of any statute of
limitations.

4. Non-Disparagement. Except as required by applicable Law or the rules or
regulations of any Governmental Authority, any self-regulatory authority or by
the order of any court of competent jurisdiction, each Party agrees that such
Party shall not make, publish or cause to be made or published any statement or
remark concerning the subject matter of the Transaction Documents, the
participation or involvement of the Parties in the transactions contemplated by
the Transaction Documents or the reasons for or any of the events or
circumstances surrounding the termination of the transactions contemplated by
the Merger Agreement that could reasonably be understood as disparaging the
business or conduct of the other Parties or their respective Related Parties or
as intended to harm the business or reputation of the other Parties or their
respective Related Parties.

 

4



--------------------------------------------------------------------------------

5. Representations of the Parties. Each Party, on behalf of itself and its
Related Parties, represents and warrants to the other Parties as follows:

(a) This Agreement constitutes a valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms, subject to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
equitable remedies.

(b) The execution and delivery of this Agreement by such Party do not, and the
performance by such Party of the transactions contemplated by this Agreement do
not: (i) conflict with, or result in a violation or breach of, any provision of
its charter or bylaws (or equivalent organizational documents); (ii) conflict
with, or result in any violation or breach of, or constitute (with or without
notice of lapse of time, or both) a default under or require a consent or waiver
under, any of the terms, conditions or provisions of any contractual restriction
binding on such Party or affecting such Party or any of their assets; or
(iii) conflict with or violate any order or judgment of any court or other
agency of government applicable to such Party or any of its assets.

6. Notices. Any notice, request, instruction or other document or other
communication to be given hereunder by a party hereto shall be in writing and
shall be deemed to have been given (a) when received if given in person or by
courier or a courier service (providing proof of delivery), (b) on the date of
transmission if sent by confirmed facsimile, (c) on the next Business Day if
sent by an overnight delivery service (providing proof of delivery), or (d) five
(5) Business Days after being deposited in the U.S. mail, certified or
registered mail, postage prepaid:

If to the Company, addressed as follows:

 

USF Holding Corp. 9399 W. Higgins Road, Suite 600 Rosemont, IL 60018 Attention:
Juliette W. Pryor Facsimile No.:  (480) 293-2705

with copies (which shall not constitute notice) to:

 

Simpson Thacher & Bartlett LLP 425 Lexington Avenue New York, NY 10017
Attention: Marni J. Lerner Facsimile No.:  (212) 455-2502

 

5



--------------------------------------------------------------------------------

If to Parent or a Merger Sub, or after the Closing, the Surviving Company,
addressed as follows:

 

Sysco Corporation 1390 Enclave Parkway Houston, TX 77077-2099 Attention: Russell
T. Libby Facsimile No.:  (281) 584-2510

 

with a copy (which shall not constitute notice) to:

 

Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, NY 10019 Attention:
Andrew R. Brownstein, Esq. Benjamin M. Roth, Esq. Facsimile No.:  (212) 403-2000

or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.

7. Entire Agreement. This Agreement constitutes the entire agreement between the
Parties with respect to the subject matter of this Agreement and supersedes all
prior agreements and understandings, both oral and written, between the Parties
with respect to the subject matter of this Agreement.

8. Amendments and Waiver. Except for the provisions of Section 3, any provision
of this Agreement may be amended or waived if such amendment or waiver is in
writing and is signed, in the case of an amendment, by each Party to this
Agreement or, in the case of a waiver, by each Party against whom the waiver is
to be effective. No failure or delay by any Party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Applicable Law.

9. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other Governmental
Authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any Party. Upon such a
determination, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

10. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.

 

6



--------------------------------------------------------------------------------

11. JURISDICTION OF DISPUTES. IN THE EVENT ANY PARTY TO THIS AGREEMENT COMMENCES
ANY LITIGATION, PROCEEDING OR OTHER LEGAL ACTION IN CONNECTION WITH OR RELATING
TO THIS AGREEMENT OR ANY MATTERS DESCRIBED OR CONTEMPLATED HEREIN, THE PARTIES
TO THIS AGREEMENT HEREBY (A) AGREE THAT ANY SUCH LITIGATION, PROCEEDING OR OTHER
LEGAL ACTION SHALL BE INSTITUTED EXCLUSIVELY IN A COURT OF COMPETENT
JURISDICTION LOCATED WITHIN THE STATE OF DELAWARE, WHETHER A STATE OR FEDERAL
COURT; (B) AGREE THAT IN THE EVENT OF ANY SUCH LITIGATION, PROCEEDING OR ACTION,
SUCH PARTIES WILL CONSENT AND SUBMIT TO PERSONAL JURISDICTION IN ANY SUCH COURT
DESCRIBED IN CLAUSE (A) OF THIS SECTION 13 AND TO SERVICE OF PROCESS UPON THEM
IN ACCORDANCE WITH THE RULES AND STATUTES GOVERNING SERVICE OF PROCESS;
(C) AGREE TO WAIVE TO THE FULL EXTENT PERMITTED BY LAW ANY OBJECTION THAT THEY
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH LITIGATION, PROCEEDING OR
ACTION IN ANY SUCH COURT OR THAT ANY SUCH LITIGATION, PROCEEDING OR ACTION WAS
BROUGHT IN AN INCONVENIENT FORUM; (D) AGREE AS AN ALTERNATIVE METHOD OF SERVICE
TO SERVICE OF PROCESS IN ANY LEGAL PROCEEDING BY MAILING OF COPIES THEREOF TO
SUCH PARTY AT ITS ADDRESS SET FORTH IN SECTION 8 FOR COMMUNICATIONS TO SUCH
PARTY; (E) AGREE THAT ANY SERVICE MADE AS PROVIDED HEREIN SHALL BE EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (F) AGREE THAT NOTHING HEREIN SHALL AFFECT
THE RIGHTS OF ANY PARTY TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

12. WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES OF FACT AND LAW, AND THEREFORE, EACH SUCH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY OTHERWISE
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THE NEGOTIATION, EXPLORATION, DUE DILIGENCE WITH
RESPECT TO OR ENTERING INTO OF THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) EACH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) EACH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 14.

 

7



--------------------------------------------------------------------------------

13. No Assignment; Binding Effect. Neither this Agreement nor any right,
interest or obligation hereunder may be assigned by any Party hereto without the
prior written consent of the other Parties hereto and any attempt to do so shall
be void, except for assignments and transfers by operation of any laws. Subject
to the preceding sentence and Section 16, this Agreement is binding upon, inures
to the benefit of and is enforceable by the Parties and their respective
successors and assigns.

14. Third-Party Beneficiaries. Each Party acknowledges and agrees that the
Company Related Parties and the Sysco Related Parties are express third-party
beneficiaries of the releases of such Related Parties and covenants not to sue
such Related Parties contained in Section 3 of this Agreement and are entitled
to enforce rights under such section to the same extent that such Related
Parties could enforce such rights if they were a party to this Agreement. Except
as provided in the preceding sentence, there are no third-party beneficiaries to
this Agreement.

15. Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

16. Injunctive Relief. The Parties agree that irreparable damage would occur in
the event that any of the provisions of this Agreement was not performed in
accordance with its specified terms or was otherwise breached and that money
damages would not be an adequate remedy for any breach of this Agreement. It is
accordingly agreed that in any proceeding seeking specific performance each of
the Parties shall waive the defense of adequacy of a remedy at law. Each of the
Parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions hereof in
any court of competent jurisdiction, this being in addition to any other remedy
to which they are entitled at law or in equity.

17. Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each Party hereto shall have received a counterpart
hereof signed by all of the other Parties hereto. Until and unless each Party
has received a counterpart hereof signed by the other Party hereto, this
Agreement shall have no effect and no Party shall have any right or obligation
hereunder (whether by virtue of any other oral or written agreement or other
communication). Signatures to this Agreement transmitted by facsimile
transmission, by electronic mail in PDF form, or by any other electronic means
designed to preserve the original graphic and pictorial appearance of a
document, will be deemed to have the same effect as physical delivery of the
paper document bearing the original signatures.

[signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

USF HOLDING CORP. By: /s/ Juliette Pryor  

 

Name: Juliette Pryor Title: EVP, General Counsel SYSCO CORPORATION By: /s/
Russell T. Libby  

 

Name: Russell T. Libby Title: Executive Vice President-Corporate Affairs, Chief
Legal Officer and Corporate Secretary SCORPION CORPORATION I, INC. By: /s/
Russell T. Libby  

 

Name: Russell T. Libby Title: Executive Vice President-Corporate Affairs, Chief
Legal Officer and Corporate Secretary SCORPION COMPANY II, LLC By: /s/ Russell
T. Libby  

 

Name: Russell T. Libby Title: Executive Vice President-Corporate Affairs, Chief
Legal Officer and Corporate Secretary

[Signature Page to Termination Agreement]